ACCEPTED
                                                                            06-14-00172-CR
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                       3/16/2015 3:53:59 PM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00172-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  3/16/2015 3:53:59 PM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

               GERALD MAC LOWREY, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
TRIAL COURT NO. 25492; HONORABLE WILL BIARD, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                     ORAL ARGUMENT WAIVED

                      CAUSE NO. 06-14-00172-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                  GERALD MAC LOWREY, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

     ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 25492; HONORABLE WILL BIARD, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure


                                    2
for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                       I.

       On or about February 12, 2015, Gerald Mac Lowrey (Lowrey), the

appellant, filed his brief in the above-styled and numbered appellate cause.

The appellee’s (State’s) brief is due on Monday, March 16, 2015. This first

motion to extend time seeks an additional thirty (30) days for the State to file

its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 25492.

                                      III.

       In this Court, the appellant, Lowery, filed a notice of appeal on or

about August 18, 2014. The District Clerk of Lamar County filed the

Clerk’s Record on or about November 14, 2014. The official court reporter

filed the Reporter’s Record on or about December 9, 2014.

       The appellant, Lowery, filed the first (of two) motions for extension of

time to file his brief, which this Court granted initially on or about January

9, 2015. After this deadline, Lowery filed his brief along with a second

motion for extension of time, which this Court granted on or about February


                                       3
12, 2015. This Court accepted the appellant’s brief on February 12th.

                                     IV.

      The present deadline for filing the appellee’s (State’s) brief is Monday,

March 16, 2015. This Court has not granted a previous extension to the

appellee (State) in the above-styled and numbered appellate cause.

      Since the filing of appellant’s brief, counsel for the appellee (State)

had grand jury scheduled for February 12, 2015. On February 17th, counsel

for the appellee (State) had a docket for revocations and plea bargains. On

February 18th, counsel for the appellee (State) had a docket for arraignments

and pre-trials. On February 19th, counsel for the appellee (State) had a jury

trial set in cause number 23839 styled The State of Texas v. James Battle,

although this case was later resolved by plea bargain.           On Monday,

February 23rd, counsel for the appellee (State) had a hearing involving a

juvenile, Christian Sims, in which the State is seeking to certify him as an

adult for a murder trial.

      As the month of February drew to a close, counsel for appellee (State)

was preparing the brief in cause number 06-14-00147-CR styled Asim

Shakur Rahim v. The State of Texas in the Sixth Court of Appeals at

Texarkana. On or about February 26th, counsel for the appellee (State) filed

the first motion for extension of time, which this Court granted on March 3rd


                                      4
and which extended the time until March 19, 2015.

      While preparing the brief in cause number 06-14-00147-CR, counsel

for the appellee (State) was also preparing for jury trials beginning on March

2, 2015, including cause numbers 25827, 25894 and 25813, which were later

decided during bench trials in the month of March, 2015. On March 3rd,

counsel for appellee had a revocation hearing in cause number 24033 styled

The State of Texas v. Felipe Villegas. On March 4th, which was the same

day that Jeffrey W. Shell and Mr. Gary L. Waite were presenting oral

argument before this Court in Cause Number 06-14-00096-CR styled

Mickey Lee Bates v. The State of Texas in Sulphur Springs, Mr. Gary D.

Young presented two (2) cases to the grand jury of Hopkins County as a

special prosecutor that afternoon.

      In addition to the criminal dockets above, counsel for appellee (State)

was preparing the briefs in two (2) companion cases in cause numbers

06-14-00085-CV and 06-14-00084-CV styled $990.00 in U.S. Currency, et

al. v. The State of Texas and $1,608.00 in U.S. Currency, et. al. in the Sixth

Judicial District Court of Appeals at Texarkana. This Court accepted the

briefs on March 3rd and March 5, 2015, respectively.

      During the week beginning March 9th, counsel for the appellee (State)

was preparing felony cases for the grand jury of Lamar County, which was


                                      5
scheduled to meet on March 12th. On March 16-17th, counsel for appellee

(State) had docket calls involving pre-trial, plea bargain and arraignments.

      Due to these circumstances, counsel for the appellee (State) is unable

to complete the research necessary to prepare the brief in this appellate

cause, thus necessitating this request for an extension of time. Insufficient

time now remains to complete Appellee’s Brief, but, if the time is extended

another thirty (30) days to Friday, April 17, 2015, the State will have

sufficient time for completion with the time as extended.

                                        V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. Appellee requests that an extension of time until Friday,

April 17, 2015 be granted for the filing of Appellee’s Brief, or until such

time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Friday, April 17, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.


                                        6
Respectfully submitted,

Gary D. Young
Lamar County & District Attorney
Lamar County Courthouse
119 North Main
Paris, Texas 75460
(903) 737-2470
(903) 737-2455 (fax)

By:________________________________
     Gary D. Young, County Attorney
     SBN# 00785298

ATTORNEYS FOR STATE OF TEXAS




     7
                            VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing First
      Motion to Extend Time to File Appellee’s Brief and the facts
      and allegations contained are known to me and they are true
      and correct to the best of my knowledge.


                                      _____________________________
                                      Gary D. Young


STATE OF TEXAS                 §
COUNTY OF LAMAR                §

      Subscribed and sworn to before me by Gary D. Young on this the 16th
day of March, 2015, to certify which witness my hand and seal of office.


                                      _____________________________
                                      Notary Public, State of Texas




                                     8
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 16th day of March, 2015 upon the following:

            Gary L. Waite
            Attorney at Law
            104 Lamar Avenue
            Paris, TX 75460
            garywaite@sbcglobal.net


                                      ______________________________
                                      GARY D. YOUNG




                                     9